DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17, 2021 has been entered.
 

Status of the Claims
Claims 1-7, 9-19, and 21-22 are pending. Claims 8 and 20 are canceled.  Claims 1, 13 and 21-22 are amended.  Claims 1-7, 9-19 and 21-22 have been examined on the merits to the extent of the elected species.

Previous Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly 

Rejections Maintained

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The rejection of claims 1-7, 9-19 and 21-22 under 35 U.S.C. 103 as being unpatentable over Lukina (US20130017182, 1/17/2013; cited in Applicant IDS) in view of Holick (J Clin Endocrinol Metab, March 2008, 93(3):677– 681), Schurgers (Journal of Nutritional & Environmental medicine. 1999 Jan 1;9(2):115-22) and Lin et al. US 2007/0237845 (10/11/2007) as evidenced by Rochester (https://www.urmc.rochester.edu/encyclopedia/content.aspx?contenttypeid=19&contentid=VitaminA; accessed 9/13/2020), Nutri-Facts (https://www.nutri-facts.org/en_US/nutrients/vitamins/b9/intake-recommendations.html#:~:text=Dietary%20Folate%20Equivalents%20(DFE)%3A,food%20provides%201.7%20mcg%20DFE, accessed 9/13/2020), and USDA (https://dietarysupplementdatabase.usda.nih.gov/ingredient_calculator/help.php#:~:text=Vitamin%20A%3A%201%20IU%20is,mg%20of%20dl%2Dalpha%2Dtocopherol; accessed 9/12/2020) is maintained.
With regard to Claims 1, 3, 4, 5, 6, 7, 10, 11, 12, 13, 16, 17, 19 and 21 Lukina teaches a micronutrient fortification supplement containing vitamins A, C, D, E, B1, B2, B3, B5, B6, B7, B9, B12, and K as well as iron, zinc, selenium, iodine, manganese, chromium, copper, and molybdenum (Claims 1-3, Tables 1, 3, 4,).   The composition is a powder (Lukina, paragraph 52). “Food and beverage additive” is considered an intended use of the claimed composition that does not structurally distinguish it from the composition of the prior art. Alternatively, the composition is taught to be administered with food and to interact with food (Lukina, abstract) and is thus considered to be a food and beverage additive. The composition contains cinnamon (see Tables 1-10 of Lukina). Lukina does not teach that the vitamin D is D2 or that the vitamin K is K1 (Lukina uses D3 and K2). However, Holick teaches that D2 is equally as effective as D3 (abstract); it would have therefore been obvious to one of ordinary skill to use D2 rather than D3 in the composition of Lukina (see MPEP 2144.06 II). Schurgers teaches that K1 
With regard to claim 2 and 22, Lukina teaches that some embodiments comprise supplements for vegetarians (paragraph 39). Lukina teaches that its invention contemplates embodiments that are consistent with various dietary restrictions.  It would be well within the skill of the ordinarily skilled artisan to select 100% plant based micronutrients and vitamins, since the ordinarily skilled artisan is a skilled formulator and would be familiar and comfortable with 100% plant based sourcing of vitamins and micronutrients to accommodate dietary restrictions.   It would have therefore been obvious to use micronutrients that are 100% plant-based.
The micronutrients, i.e., the micronutrient fortification supplement, are present at a total amount of about 147 mg (see amounts below). The cinnamon is present at 30 mg (see Tables 2-10 of Lukina).  
With regard to claims 9 and 15, the recommended daily allowances and adequate intake described by Lukina (abstract), and the goal of providing sufficient nutrients to the human body to carry out its daily functions (paragraph 2), would have rendered obvious to one of ordinary skill in the art to include amounts equal or greater to the daily values established in the guidance of regulatory agencies such as the FDA. Lukina also expressly teaches that the formulations are optimized to meet the Recommended Daily Allowances (RDA) and Adequate Intake (AI) standards for each segment of the population (abstract), which renders obvious the use of effective amounts based on these standards.   

Alternatively, it would have been obvious to one of ordinary skill in the art at the time of invention to start from the recommended daily allowances and adequate intake standards cited by Lukina as well as the specific amounts included in the composition of Lukina, routinely optimize the amount of the components. Given that the purpose of the composition of the rejection is the same as that claimed, i.e., micronutrient fortification, such routine optimization would have resulted in the claimed values. See MPEP 2144.05 II. Applicant is reminded that “Generally, differences in concentration or 
With respect to claims 1 and 22, while it may be no more than routine experimentation to experiment to arrive at the claimed amounts of cinnamon in claims Lukina does not teach why one of ordinary skill in the art would want to increase the amount of cinnamon to make it present at an amount within 90 to 99% by weight of the additive.  This deficiency is remedied by Lin et al.   
Lin et al. (Lin) teaches a dietary supplement that comprises cinnamon that can be used to reduce risk factors associated with syndrome X. (See Abstract).  Lin also teaches that cinnamon has glucose lowering-effects and is known to control blood glucose. (See [0007-0008]).  Lin teaches that from 10-1000 mg of cinnamon is administered to a patient daily over a period of several weeks. (See Abstract).
It would have been prima facie obvious at the time of the invention for a skilled artisan to significantly increase the amount of cinnamon in the Lukina composition in order to take advantage of cinnamon’s ability to lower blood glucose as taught by Lin.   
With respect to the amount of cinnamon, Lin teaches an amount of from 10-1000 mg which may overlap with the 90 to 99% by weight of the additive.  Lin also teaches that cinnamon is a results-effective variable.  (See [0007-0008], throughout, Abstract and Examples).  Therefore, it would be no more than routine experimentation for a 

Response to Arguments
 Applicants’ comments of November 17, 2021 have been fully and carefully considered.  Portions of Applicants’ arguments are found to be persuasive.  
Applicants note the amendments to claims 1, 13, 21 and 22 and where support for these amendments can be found.
Applicants argue that none of the cited references teach or suggest a food or beverage additive that includes a micronutrient fortification supplement and a flavoring agent in the amounts now claimed.  Lukina fails to teach a formulation comprising from 1 to 10 % micronutrients and from 90 to 99 % flavoring agent.  
While Lukina is asserted to teach the micronutrient fortification supplement in a total amount of about 147 mg, Applicant asserts that Lukina fails to teach or suggest the micronutrient fortification supplement in an amount within a range of from 1 to 10 wt% based on the total solids weight of the food and beverage additive and the other references do not cure the deficiency.  Additionally, while Lin is asserted to teach the administration of 1-1,000 mg cinnamon, Applicant asserts that Lukina fails to teach or suggest the flavoring agent in an amount within a range of from 90 to 99 wt% based on the total solids weight of the food and beverage additive and the other references do not cure the deficiency. 
Applicants submits that the recited ranges of the flavoring agent (e.g. the flavoring agent in an amount within a range of from 90 to 99 weight % are not 
Applicants’ arguments have been fully considered and are not found to be persuasive.  
Applicants’ argument that the recited ranges of the flavoring agent (e.g. the flavoring agent in an amount within a range of from 90 to 99 weight %) are not recognized in either Lukina or Lin as a results effective variable because the cited prior art fails to recognize a nexus between the recited ranges of the flavoring agent and the relevant property or result (e.g. lowering blood glucose) is not found to be persuasive because the prior art does not need to recognize a nexus between the claimed ranges of the flavoring agent and the relevant property or result.  This is too stringent a requirement for a results-effective variable.  
The prior art needs to recognize that a particular parameter as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (prior art suggested proportional balancing to achieve desired results in the formation of an alloy).
known to control blood glucose. (See [0007-0008]).  Thus, Lin recognizes that cinnamon is a result-effective variable, in other words a variable which achieves a recognized result, that of controlling blood glucose.  
Given that the purpose of the composition of the rejection is the same as that claimed, i.e., micronutrient fortification, such routine optimization would have resulted in the claimed values. See MPEP 2144.05 II. Applicant is reminded that “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); See MPEP 2144.05 II, see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").   

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH  CHICKOS/
Examiner, Art Unit 1619




/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619